DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 05/02/2022.


Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 05/02/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to An approach for securely accessing self-sovereign data via a bot-chain ledger may be provided. A bot may request access to a piece distributed data at a bot-chain client. A bot registry service may validate the requesting bot is registered with the bot-ledgering client. The bot- ledgering client may generate a token for the requesting bot and provide the identity of a data bot with permission to access the piece of distributed data. A data bot may request to read the piece of distributed data at the bot-ledgering client. The bot-ledgering client may verify the data bot is registered with the bot-chain. The bot-ledgering client may generate an access token and send it to the data bot.   
 
	Independent claims 1, 11 and 21 , recite the uniquely distinct features of “generating a read access token based on processing the access request, said read access token containing an identity of a second bot and permissions for the second bot to access the requested SSD; sending the read access token to the first bot; receiving a data access request and the read access token from [[a]] the second bot, said second bot having previously received the read access token from the first bot; processing the read access token and the data access request; generating, based on said processing the data access request, a single use read security token configured to decrypt the SSD and including a pointer to the SSD; and sending the single use read security token to the second bot.
	
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1,11 and 20. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496